DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-3 and 5-17 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites a computer-implemented method to modify usage of display device pixels, the method comprising: monitoring, by a computing system, usage of a plurality of pixels of a display device; determining, by the computing system based on analysis of the usage of the plurality of pixels, a target usage level; identifying, by the computing system, that a first usage level of a first pixel of the plurality of pixels does not satisfy the target usage level; selecting, by the computing system in response to having identified that the first usage level of the first pixel does not satisfy the target usage level, an occasion at which to present the first pixel in a frame to be presented by the display device with an increased intensity with respect to an original intensity that was specified for the first pixel by the frame; and activating, by the computing 
Claims 2, 3, 5-13, and 16 are allowed as being dependent upon aforementioned independent claim 1.
Independent claim 14 is allowed since the claim recites a computerized system, comprising: one or more processors; and one or more computer-readable devices including instructions that, when executed by the one or more processors, cause the computerized system to perform operations that comprise: monitoring, by a computing system, usage of a plurality of pixels of a display device; determining, by the computing system based on analysis of the usage of the plurality of pixels, a target usage level; identifying, by the computing system, that a first usage level of a first pixel of the plurality of pixels does not satisfy the target usage level; selecting, by the computing system in response to having identified that the first usage level of the first pixel is less than the target usage level, an occasion at which to present the first pixel in a frame to be presented by the display device with an increased intensity with respect to an original intensity that was specified for the first pixel by the frame; and activating, by the computing system, the first pixel at the increased intensity during presentation by the display device 
Claim 15 is allowed as being dependent upon aforementioned independent claim 14.
Independent claim 17 is allowed since the claim recites a computer-implemented method to modify usage of display device pixels, the method comprising: monitoring, by a computing system, usage of a plurality of pixels of a display device; determining, by the computing system based on analysis of the usage of the plurality of pixels, a target usage level; identifying, by the computing system, that a first usage level of a first pixel of the plurality of pixels does not satisfy the target usage level; selecting, by the computing system in response to having identified that the first usage level of the first pixel does not satisfy the target usage level, an occasion at which to present the first pixel in a frame to be presented by the display device with an increased intensity with respect to an original intensity that was specified for the first pixel by the frame; activating, by the computing system, the first pixel at the increased intensity during presentation by the display device of the frame; and after determining that presentation of the first pixel at the increased intensity is no longer required, presenting the first pixel at a decreased intensity, wherein selecting the occasion at which to present the first pixel in the frame with the increased 
The closest prior art by Kienhoefer (US Doc. No. 20080180354) discloses a display device wherein ambient light is used to determine display pixel brightness.  Keinhoefer does not disclose a computer-implemented method to modify usage of display device pixels, the method comprising: monitoring, by a computing system, usage of a plurality of pixels of a display device; determining, by the computing system based on analysis of the usage of the plurality of pixels, a target usage level; identifying, by the computing system, that a first usage level of a first pixel of the plurality of pixels does not satisfy the target usage level; selecting, by the computing system in response to having identified that the first usage level of the first pixel does not satisfy the target usage level, an occasion at which to present the first pixel in a frame to be presented by the display device with an increased intensity with respect to an original intensity that was specified for the first pixel by the frame; activating, by the computing system, the first pixel at the increased intensity during presentation by the display device of the frame; and after determining that presentation of the first pixel at the increased intensity is no longer required, presenting the first pixel at a decreased intensity, wherein monitoring the usage of the plurality of pixels of the display device includes estimating the usage of the plurality of pixels based on: (i) information that identifies a length at which each of multiple application programs had focus on the display device, and (ii) information that identifies intensity of the plurality of pixels in user interfaces of the multiple application programs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/Primary Examiner, Art Unit 2694